                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

WYNDHAM VACATION OWNERSHIP,
INC., WYNDHAM VACATION RESORTS,
INC., WYNDHAM RESORT
DEVELOPMENT CORPORATION,
SHELL VACATIONS, LLC, SVC-WEST,
LLC, SVC-AMERICANA, LLC and SVC-
HAWAII, LLC,

       Plaintiffs,

v.                                                    Case No: 6:19-cv-476-Orl-31TBS

CHARLES E. GALLAGHER, WILLIAM P.
STEWART, JR , GALLAGHER-CLIFTON,
LLC, TIMESHARE OWNERS RELIEF,
LLC and RESORT LEGAL TEAM, INC.,

       Defendants.


                                         ORDER

       On April 8, 2019, attorney Joseph L. Hammons filed his Motion for Instanter

Admission of Undersigned Counsel on Behalf of Defendants Charles E. Gallagher;

William P. Stewart, Jr.; Gallagher-Clifton, LLC; Timeshare Owners Relief, LLC (Doc. 11),

and a Motion for Extension of Time to File Responsive Pleadings (Doc. 13).

       The motion for admission to the bar of the Court instanter does not contain the

certificate required by Local Rule 3.01(g). The motion for extension of time includes a

certificate stating:

               In accordance with Rule 3.01(g), Rules of the United States
               District Court for the Middle District of Florida, counsel for
               the Plaintiffs were contacted via email with respect to this
               motion and the Plaintiffs' position agreeing to or opposing
               the requested relief, however, because this document is of
               necessity filed via mail through hard copy and overnight
               delivery Friday, April 5, 2019, insufficient time remained for
              counsel for the Plaintiffs to respond to undersigned
              counsel's request for a position on this motion. As
              undersigned counsel is awaiting instanter admission and
              authorization to file pleadings electronically, undersigned
              counsel is unable at this time to apprise the Court of the
              response of Plaintiffs' counsel. It is respectfully requested
              that Plaintiffs' counsel apprise the Court of their position on
              this matter.

(Doc. 13, ¶ 4).

       Local Rule 3.01(g) provides that before filing most motions in a civil case, the

moving party shall confer with the opposing party in a good faith effort to resolve the

issues raised by the motion, and shall file with the motion a statement certifying that the

moving party has conferred with the opposing party, and that the parties have been

unable to agree on the resolution of the motion. The term “confer” in Rule 3.01(g) requires

a substantive conversation in person or by telephone in a good faith effort to resolve the

motion without court action and does not envision an email, fax or letter. Counsel who

merely “attempt” to confer have not “conferred.” A certification to the effect that opposing

counsel was unavailable for a conference before filing a motion is insufficient to satisfy

the parties' obligation to confer. See Local Rule 3.01(g). Counsel must respond promptly

to inquiries and communications from opposing counsel. Board of Governors of the

Florida Bar, Ideals and Goals of Professionalism, ¶ 6.10 and Creed of Professionalism ¶

8 (adopted May 16, 1990), available at www.floridabar.org (Professional Practice Henry

Latimer Center for Professionalism). A party who, due to time constraints, must file a

motion before complying with Rule 3.01(g), is under a duty to contact opposing counsel

expeditiously after filing the motion and supplement the motion promptly with a completed

Rule 3.01(g) certificate. The Court will deny motions that fail to include an appropriate,

complete Rule 3.01(g) certificate.




                                             -2-
       The Court delayed acting on both motions for a week to see if Defendants would

supplement them. That has not occurred. Now, the motion for an extension of time is

DENIED without prejudice for failure to comply with Local Rule 3.01(g).

       In this district:

               (d) In an extraordinary circumstance (such as the hearing of
               an emergency matter) a lawyer who is not a member of the
               Middle District bar may move instanter for temporary
               admission provided the lawyer appears eligible for
               membership in the Middle District bar and simultaneously
               initiates proceedings for general or special admission to the
               Middle District bar. Temporary admission expires in thirty days
               or upon determination of the application for general or special
               admission, whichever is earlier.

M.D. Fla. Rule 2.02(d). Defendants have not presented any extraordinary circumstances

warranting Mr. Hammons’ admission instanter. Therefore, rather than deny the motion for

instanter admission without prejudice for failing to comply with Local Rule 3.01(g), this

motion is DENIED on the merits.

       DONE and ORDERED in Orlando, Florida on April 16, 2019.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties




                                            -3-
